Exhibit 10.34

AMENDMENT NO. 7
TO THE CERADYNE, INC.
1994 STOCK INCENTIVE PLAN

          The following amendment to the 1994 Stock Incentive Plan of Ceradyne,
Inc., a Delaware corporation (the “Company”), was duly adopted by the Board of
Directors on May 20, 2002.

          The first sentence of Section 4.1 of the Company’s 1994 Stock
Incentive Plan is hereby amended to read as follows:

 

          “4.1  Shares Subject to the Plan.  A total of 1,050,000 shares of
Common Stock may be issued under the Plan, subject to adjustment as to the
number and type of shares pursuant to Section 4.2 hereof.”